The opinion of the Court was delivered by
Gibson, C. J.
In erecting a new township, or what is much the same, dividing an old one, or in altering the lines of adjoining townships, the commissioners are required, by the act of 1803, “ to make a draft of the township proposed to be divided, and the division line proposed to be made therein, or of the township proposed to be laid off, or of the lines proposed to be altered, of any two or more adjoining townships, as the case may be, if the same cannot be fully designated by natural lines or boundaries.” The only question that has come up under any of these clauses, was determined in the case of Wyalusing township, 2 Serg. & Rawle 402, in which the prayer was for a division making the North Branch of the Susquebannah the line. But the commissioners reported in favour of a new township on the west side, a diagram of which accompanied the report, which, however, did not represent the lines of that part of the old township which is east of the river: and this was held to be sufficient. It is to be observed, however, that the report did not propose to divide an old township, hut to erect a new one, without reference to the old; and that if it still be viewed as a case of division, yet that the line was sufficiently marked by a natural boundary, which superseded the necessity of designation by a geometrical line. But in the case of an alteration between adjoining townships, the diagram is to represent the lines proposed to be altered ; and what, are they1? undoubtedly the existing ones. The avowed object of the proceeding is to substitute others for them ; so that they, and not the new lines, are the subject of .the proposed alteration. Thus it stands by the letter. But if for “ lines proposed to be altered,” we were to substitute “the proposed alteration,” which would, perhaps, more accurately express theidea intended to.be conveyed, it would equally require the diagram to represent not only the lines proposed to be established, but those proposed to be abandoned ; and this, in order to assist the court in the exercise of its discretion by presenting to the senses the very nature and extent of the alteration designed. To inform the judgment of the court with a view to its action on the report, is undoubtedly not the only office of the diagram, but it is a principal one. In the case of an independent erection, naked lines of demarcation contain whatever is necessary to be known, and accordingly no more is required. But in the case of a division, the bearing of the line of separation on all the parts of the original township, is a material consideration ; and we find that the relation which that line bears to the lines of the general diagram must be represented. So, if the line between two townships is to be altered or removed, both the old and the newline *271are to be represented, in order, as already said, to show exactly what is designed to be done.. For a similar reason, the road law requires a vacated part of the route of a road to be represented in the diagram, as well as the route substituted for it. As the diagram before us is defective in this particular, the proceedings are not to be sustained.
Order of the quarter sessions reversed, and the report of the commissioners quashed.